DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 02/03/2020, have been considered.

Drawings
The drawings filed on 02/03/2020 are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, line 2 of claim 1 recites the phrase “deep neural network DNN…”  Applicant is suggested to amend claim 1 to recite: --deep neural network (DNN)
Line 5 of claim 1 recites the phrase “deep belief networks DBNs.”  Applicant is suggested to amend claim 1 to recite: --deep belief networks (DBNs) 
Line 48 of claim 1 recites the phrase “restricted Boltzmann machine RBM.”  Applicant is suggested to amend claim 1 to recite: --restricted Boltzmann machine (RBM) Applicant is suggested to amend claim 1 to recite: --back propagation (BP)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 1 of claim 1 recites the phrase “the thermal error model.”  This is the first recitation of the phrase “the thermal error model” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 3 of claim 1 recites the phrases “the probability distribution of the thermal parameters.”  This is the first recitation of each phrase “the probability distribution” and “the thermal parameter” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 5 of claim 1 recites the phrase “the deep belief networks DBNs.”  This is the first recitation of the phrase “the deep belief networks DBNs” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Lines 5-6 of claim 1 recites the phrase “the training data.”  This is the first recitation of the phrase “the training data” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 7 of claim 1 recites the phrase “the thermal characteristic parameters.”  This is the first recitation of the phrase “the thermal characteristic parameters” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 8 of claim 1 recites the phrases “the group of random sampling is taken as the input and the output.”  This is the first recitation of each phrase “the group of random sampling,” “the input,” and “the output” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 9 of claim 1 recites the phrase “the trained depth neural network.”  This is the first recitation of the phrase “the trained depth neural network” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 12 of claim 1 recites the phrase “the first step.”  This is the first recitation of the phrase “the first step” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 12 of claim 1 recites the phrase “generate data for training depth neural network.”  It is unclear whether the “data” generated for training the “depth neural network” is the previously recited “training data.”  It is also unclear whether the “depth neural network” is the previously recited “deep neural network.”  Thus, it is vague and indefinite as to which network the data being generated relates.  Appropriate correction is required.
Line 14 of claim 1 recites the phrases “the mean value             
                
                    
                        M
                    
                    -
                
            
         and the coefficient C of variation.”  This is the first recitation of each phrase “the mean value             
                
                    
                        M
                    
                    -
                
            
        ” and “the coefficient C” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 15 of claim 1 recites the phrase “the standard deviation S.”  This is the first recitation of the phrase “the standard deviation S” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Lines 24-25 of claim 1 recites the phrase “the average prediction residual             
                
                    
                        E
                    
                    -
                
            
        .”  This is the first recitation of the phrase “the average prediction residual             
                
                    
                        E
                    
                    -
                
            
        ” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 28 of claim 1 recites the phrase “the feed shaft of the machine tool.”  This is the first recitation of the phrase “the feed shaft of the machine tool” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 28 of claim 1 recites the phrase “the feed shaft of the machine tool.”  Line 33 and line 40 of claim 1 each recite the phrase “machine tool feed shaft.”   It is unclear whether the “machine tool feed shaft” is the same “feed shaft” the previously recited in the claim.  Thus, it is vague and indefinite as to how the two recited feed shafts relate.  Appropriate correction is required.
Line 31 of claim 1 recites the phrase “the value of thermal characteristic parameter.”  This is the first recitation of the phrase “the value of thermal characteristic parameter” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 43 of claim 1 recites the phrase “the indicator function.”  This is the first recitation of the phrase “the indicator function” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 46 of claim 1 recites the phrase “the second step is the construction.”  This is the first recitation of each phrase “the second step” and “the construction” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 50 of claim 1 recites the phrase “the greedy algorithm.”  This is the first recitation of the phrase “the greedy algorithm” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 51 of claim 1 recites the phrase “the feature vector of the RBM in the last layer.”  This is the first recitation of each phrase “the feature vector” and “the last layer” in the claim.  
Lines 51-52 of claim 1 recites the phrase “the input vector.”  This is the first recitation of the phrase “the input vector” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 53 of claim 1 recites the phrase “the third step.”  This is the first recitation of the phrase “the third step” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Line 54 of claim 1 recites the phrase “the corresponding network output.”  This is the first recitation of the phrase “the corresponding network output” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Lines 59-60 of claim 1 recites the phrase “the trained DNN.”  This is the first recitation of the phrase “the trained DNN” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  Additionally, it is unclear whether the “trained DNN” is the same or different “DNN” than the “constructed DNN” the previously recited in the claim.  Thus, it is vague and indefinite as to how the two recited DNNs relate.  Appropriate correction is required.
Line 61 of claim 1 recites the phrase “the fourth step.”  This is the first recitation of the phrase “the fourth step” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim.  
Appropriate correction of each of the above antecedent basis issues is required.  Applicant is additionally suggested to review the claim and specification for any additional antecedent basis or typographical errors.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for calculating the reliability of the thermal error model of a machine tool based on deep neural network DNN and Monte Carlo method, wherein, firstly, according to the probability distribution of the thermal parameters and thermal error model, a set of data for training the DNN is generated; next, the DNN is constructed based on the deep belief networks DBNs and trained with the training data; then, a group of random sampling data is obtained according to the probability distribution of the thermal characteristic parameters of the machine tool, and the group of random sampling is taken as the input and the output is obtained by the trained depth neural network; finally, the reliability of the thermal error model is calculated based on the Monte Carlo method; the specific steps are given below:
the first step is to generate data for training depth neural network;
(1) generating input data for training
based on the mean value             
                
                    
                        M
                    
                    -
                
            
         and the coefficient C of variation of the thermal characteristic parameters of the machine tool, the standard deviation S is calculated according to Equation (1);
            
                S
                =
                
                    
                        M
                    
                    -
                
                 
                x
                 
                C
            
         (1)
according to the probability distribution of the thermal characteristic parameters of machine tools, the mean value             
                
                    
                        M
                    
                    -
                
            
        , and the standard deviation S, a group of random sampling of the thermal characteristic parameters x(i), i=1, 2,…, n;
are selected; the random sampling is the input data for training;
(2) generating output data for training
according to Equation (2), the thermal characteristic parameters of the machine tool are calculated, and the mean value is taken, the average prediction residual             
                
                    
                        E
                    
                    -
                
            
         of the thermal error model of the machine tool is as follows:
            
                
                    
                        E
                    
                    -
                
                =
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            n
                                            =
                                            2
                                        
                                        
                                            P
                                        
                                    
                                    
                                
                                
                                    
                                        ∑
                                        
                                            m
                                            =
                                            1
                                        
                                        
                                            j
                                        
                                    
                                    
                                
                                |
                                
                                    
                                        E
                                    
                                    
                                        c
                                    
                                
                                
                                    
                                        n
                                        ,
                                        m
                                    
                                
                                |
                            
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                        -
                                        1
                                    
                                
                                x
                                J
                            
                        
                    
                
            
          (2)
in Equation (2), P is the total number of the machine tool thermal error tests, J is the number of points for each test of the feed shaft of the machine tool, and Ec (n,m) is the predicted residual value of the m-th test point in the n-th thermal error test when the thermal characteristic parameter is taken as the mean value;
when the value of thermal characteristic parameter x(i) is calculated according to Equation (3), the average predicted residual error             
                
                    
                        
                            
                                E
                            
                            -
                        
                    
                    
                        R
                        e
                        s
                    
                
                (
                i
                )
            
         of the thermal error model of machine tool feed shaft is as follows:
            
                
                    
                        
                            
                                E
                            
                            -
                        
                    
                    
                        R
                        e
                        s
                    
                
                
                    
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        ∑
                                        
                                            n
                                            =
                                            2
                                        
                                        
                                            P
                                        
                                    
                                    
                                
                                
                                    
                                        ∑
                                        
                                            m
                                            =
                                            1
                                        
                                        
                                            j
                                        
                                    
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        E
                                                    
                                                    -
                                                
                                            
                                            
                                                R
                                                e
                                                s
                                            
                                        
                                        
                                            
                                                n
                                                ,
                                                m
                                                ,
                                                 
                                                i
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                        -
                                        1
                                    
                                
                                x
                                J
                            
                        
                    
                
                ,
                 
                i
                =
                1,2
                ,
                …
                n
            
        ,   (3)
in Equation (3),             
                
                    
                        
                            
                                E
                            
                            -
                        
                    
                    
                        R
                        e
                        s
                    
                
                
                    
                        n
                        ,
                        m
                        ,
                         
                        i
                    
                
            
         is the predicted residual value of the m-th test point in the n-th thermal error test when the thermal characteristic parameter is x(i);
supposing that function             
                
                    
                        Z
                    
                    
                        (
                        i
                        )
                    
                
            
         is
            
                
                    
                        Z
                    
                    
                        (
                        i
                        )
                    
                
                =
                N
                -
                
                    
                        
                            
                                
                                    
                                        E
                                    
                                    -
                                
                            
                            
                                R
                                e
                                s
                            
                        
                        
                            
                                i
                            
                        
                        -
                        
                            
                                E
                            
                            -
                        
                    
                
                ,
                i
                =
                1,2
                ,
                …
                n
            
           (4)
then, N is the tolerance coefficient, and if             
                
                    
                        N
                        -
                        
                            
                                
                                    
                                        
                                            
                                                E
                                            
                                            -
                                        
                                    
                                    
                                        R
                                        e
                                        s
                                    
                                
                                
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    -
                                
                            
                        
                    
                
                ≤
                0
            
        , then it can be judged that the thermal error model of the machine tool feed shaft is “reliable”; if 
            
                
                    
                        N
                        -
                        
                            
                                
                                    
                                        
                                            
                                                E
                                            
                                            -
                                        
                                    
                                    
                                        R
                                        e
                                        s
                                    
                                
                                
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    -
                                
                            
                        
                    
                
                >
                0
            
        , then it can be judged that the thermal error model of machine tool feed shaft is “failure”;
the indicator function of this function is
            
                
                    
                        Z
                    
                    
                        I
                    
                
                
                    
                        i
                    
                
                =
                I
                
                    
                        Z
                        (
                        i
                        )
                    
                
                ,
                 
                i
                =
                1,2
                ,
                …
                ,
                n
            
          (5)
where             
                
                    
                        Z
                    
                    
                        I
                    
                
                
                    
                        i
                    
                
            
        ,            
                 
                i
                =
                1,2
                ,
                …
                ,
            
         and n is the output data for training;
the second step is the construction and training of the DNN
the DNN is constructed based on the DBN, and the DNN consists of an m-layer restricted Boltzmann machine RBM and a BP network;
the constructed DNN is trained based on the data             
                
                    
                        x
                        
                            
                                i
                            
                        
                        ,
                        
                            
                                Z
                            
                            
                                I
                            
                        
                        
                            
                                i
                            
                        
                    
                
                ,
                 
                i
                =
                1,2
                ,
                …
                ,
                n
            
        ; firstly, the greedy algorithm is used to train the RBM of each layer without supervision; then, the feature vector of the RBM in the last layer is used as the input vector for supervised training of the BP network;
in the third step, the thermal characteristic parameters of the machine tool are randomly sampled, and the corresponding network output is calculated;
according to the probability distribution form, the mean value             
                
                    
                        M
                    
                    -
                
            
         and the standard deviation S of thermal characteristic parameters of machine tool, xs(i), i=1, 2,…, m is generated by random sampling of these parameters, and the value of m is not less than 107;
taking xs(i) as the input, the output             
                
                    
                        Z
                    
                    
                        S
                    
                    
                        I
                    
                
                
                    
                        i
                    
                
                ,
                 
                i
                =
                1,2
                ,
                …
            
        , and m is calculated by the trained DNN;
the fourth step is to calculate the reliability of the thermal error model based on the Monte Carlo method;
based on data             
                
                    
                        Z
                    
                    
                        S
                    
                    
                        I
                    
                
                
                    
                        i
                    
                
                ,
                 
                i
                =
                1,2
                ,
                …
            
        , and m, and according to Equation (6), the failure probability             
                
                    
                        
                            
                                p
                            
                            ^
                        
                    
                    
                        f
                    
                
            
         of the thermal error model of machine tool is
            
                
                    
                        
                            
                                p
                            
                            ^
                        
                    
                    
                        f
                    
                
                =
                
                    
                        1
                    
                    
                        m
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                
                
                    
                        Z
                    
                    
                        S
                    
                    
                        I
                    
                
                
                    
                        i
                    
                
            
          (6).

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “DNN is constructed based on the deep belief networks DBNs and trained…” (see, for example, FIG. 1; pg. 4, ln 3-6, of the instant specification), “reliability of the thermal error model is calculated based on the Monte Carlo method…” (see, for example, FIG. 1; pg. 4, ln 9-11, of the instant specification), “generating input data for training…” (see, for example, FIG. 1; pg. 4, ln 12-16, of the instant specification), “standard deviation S is calculated…” (see, for example, FIG. 1; pg. 4, ln 12-16, of the instant specification), “generating output data for training…” (see, for example, FIG. 1; pg. 5, ln 1-15, of the instant specification), “thermal characteristic parameters of the machine tool are calculated…” (see, for example, FIG. 1; pg. 5, ln 1-15, of the instant specification), “average prediction residual             
                
                    
                        E
                    
                    -
                
            
         of the thermal error model…” (see, for example, FIG. 1; pg. 5, ln 1-15, of the instant specification), “value of thermal characteristic parameter x(i) is calculated…” (see, for example, FIG. 1; pg. 5, ln 10-15, of the instant specification), “average predicted residual error             
                
                    
                        
                            
                                E
                            
                            -
                        
                    
                    
                        R
                        e
                        s
                    
                
                (
                i
                )
            
         of the thermal error model…” (see, for example, FIG. 1; pg. 5, ln 10-15, of the instant specification), “the predicted residual value of the m-th test point in the n-th thermal error test…” (see, for example, FIG. 1; pg. 5, ln 10-15, of the instant specification), “indicator function of this function…” (see, for example, FIG. 1; pg. 6, ln 1-3, of the instant specification), “DNN is constructed based on the DBN…” (see, for example, FIG. 1; pg. 6, ln 4-10, of the instant specification), “the greedy algorithm is used to train the RBM…” (see, for example, FIG. 1; pg. 6, ln 4-10, of the instant specification), “the input vector for supervised training of the BP network…” (see, for example, FIG. 1; pg. 6, ln 4-10, of the instant specification), “the corresponding network output is calculated…” (see, for example, FIG. 1; pg. 6, ln 5-15, of the instant specification), “the value of m is calculated by the trained DNN…” (see, for example, FIG. 1; pg. 6, ln 10-20, of the instant specification), and “calculate the reliability of the thermal error model on the Monte Carlo method…” (see, for example, FIG. 1; pg. 6, ln 17 to pg. 7, ln 8, of the instant specification).  
Claim 1 additionally recites “judged that the thermal error model of the machine tool feed shaft is “reliable”…” and “judged that the thermal error model of machine tool feed shaft is “failure,”” (see, for example, FIG. 1; pg. 5, ln 18-22, of the instant specification), each of which is the judicial exception of a mental process.  
What remains of the claimed method are generic system elements including: “thermal error model…,” “deep neural network…,” “a set of data for training the DNN…,” “deep belief networks…,” “a machine tool…” (see, for example, FIG. 1; pg. 4, ln 1-15, of the instant specification), and “feed shaft…” (see, for example, FIG. 1; pg. 5, ln 5-10, of the instant specification), and generic data gathering steps of “generating input data for training…,” “random sampling data…,” and “generating output data for training…” (see, for example, FIG. 1; pg. 4, ln 1-15, of the instant specification), each of which is set forth at a highly generic level and which comprise an “insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the reliability of the thermal error model is calculated.
Under Step 2B, since the only elements outside the judicial exception are generic system elements, and generic data gathering and processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1 does not appear to be patent eligible under 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864